



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lincoln, 2017 ONCA 113

DATE: 20170209

DOCKET: C62145

MacPherson, Juriansz and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raymond Lincoln

Appellant

Raymond Lincoln, acting in person

Michael Dineen, duty counsel

Hafeez S. Amarshi, for the Crown

Heard: February 7, 2017

On appeal from the conviction entered on May 4, 2016 by
    Justice Gregory P. Rodgers of the Ontario Court of Justice.

APPEAL BOOK
    ENDORSEMENT

[1]

The trial judge found the appellant was in possession of cocaine found
    concealed under the driver's seat of the car he was driving. The Crown concedes
    that in reaching that finding the trial judge should not have taken into
    account that the appellant was in the presence of a person known as an active
    member of the drug trade.

[2]

We apply the proviso. The other factors considered by the trial judge
    establish beyond a reasonable doubt the appellant was in possession of the
    cocaine.

[3]

The appeal is dismissed.


